Horton, C. J.:
As this court construes the petition filed in this case, and as prosecuted, was not an action to compel the-defendants to redeem, and decides that neither the defendants nor any purchaser at sheriff’s sale under the Scott judgment can get possession of the property in controversy until they redeem the property by paying to the plaintiff whatever law and equity would require, I concur in the judgment rendered.Instead of bringing her action to quiet title, the plaintiff ought to have filed a petition or bill to compel defendants to-redeem within a reasonable time, and she has that right still,, notwithstanding her previous actions, and the judgments entered.